 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAaron Brothers Corporation and Retail Clerks UnionLocal 775, affiliated with Retail Clerks Internation-al Association, AFL-CIO. Case 20-CA-13476April 5, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on October 31, 1977, by RetailClerks Union Local 775, affiliated with Retail ClerksInternational Association, AFL-CIO, herein calledthe Union, and duly served on Aaron BrothersCorporation, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Acting Regional Director for Region 20, issued acomplaint on November 25, 1977, against Respon-dent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(1) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 11,1977, following a Board election in Case 20-RC-14324, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; and that,commencing on or about October 17, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On or about December 5, 1977, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On January 6, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment and a memorandum in supportthereof. Subsequently, on January 18, 1978, theBoard issued an order transferring the proceeding t.the Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse in opposition to the Motion for SummaryJudgment.IOfficial notice is taken of the record in the representation proceeding,Case 20-RC-14324, as the term "record" is defined in Secs. 102.68 and102.69(8) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26235 NLRB No. 71Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response toMotion for Summary Judgment, Respondent attacksthe validity of the Union's certification on theground that a unit limited to I of its 35 stores isinappropriate for the purposes of collective bargain-ing. (It took no position concerning what the scope ofa multistore unit should be.) The General Counsel,on the other hand, argues that all material issueshave been previously decided and that there are nolitigable issues of fact warranting a hearing. We agreewith the General Counsel.Review of the record herein, including that of therepresentation proceeding, Case 20-RC-14234, es-tablishes that following a hearing and submission ofa brief by Respondent, the Regional Director forRegion 20, on September 9, 1977, issued a Decisionand Direction of Election in which she found, inpertinent part, the single-store unit sought by theUnion appropriate. On or about September 20, 1977,Respondent filed a timely request for review andreconsideration of the Regional Director's decision,alleging, as it does now, that the single-store unit isinappropriate. On or about September 29, 1977, theBoard, by telegraphic order, denied Respondent'srequest as raising no substantial issues warrantingreview. Thereafter, in the election conducted onSeptember 30, 1977, the Union prevailed by a vote of8 to 0, with no challenged ballots. Respondent filedno objections to the election. On October 11, 1977,the Regional Director certified the Union as thecollective-bargaining representative of the employeesin the unit found appropriate.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Folletrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).658 AARON BROTHERS CORPORATIONthat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. Accordingly, we grant the Motion forSummary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a Califor-nia corporation, has been engaged in the retail salesof art and art supplies at various locations within theState of California.During this past year, in the course and conduct ofits business operations, Respondent had gross reve-nues in excess of $500,000 and purchased in excess of$50,000 worth of goods directly from outside theState of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRetail Clerks Union Local No. 775, affiliated withRetail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time selling andnon-selling employees employed by the Employerat its 5045 Junipero Serra Boulevard, Colma,California, facility; excluding employees coveredby collective bargaining agreements with otherlabor organizations, guards and supervisors asdefined in the Act.2. The certificationOn September 30, 1977, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 20, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining representa-tive of the employees in said unit on October 11,1977, and the Union continues to be such exclusiverepresentative within the meaning of Section 9(a) ofthe Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about October 14, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about October 17, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceOctober 17, 1977, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appropri-ate unit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade, traff-ic, and commerce among the several States and tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Aaron Brothers Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Retail Clerks Union Local 775, affiliated withRetail Clerks International Association, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time selling andnonselling employees employed by the Employer atits 5045 Junipero Serra Boulevard, Colma, Califor-nia, facility; excluding employees covered by collec-tive-bargaining agreements with other labor organi-zations, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since October 11, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about October 17, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Aaron Brothers Corporation, Colma, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Retail Clerks UnionLocal 775, affiliated with Retail Clerks InternationalAssociation, AFL-CIO, as the exclusive bargainingrepresentative of its employees in the followingappropriate unit:All full-time and regular part-time selling andnon-selling employees employed by the Employerat its 5045 Junipero Serra Boulevard, Colma,California, facility; excluding employees coveredby collective bargaining agreements with otherlabor organizations, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 5045 Junipero Serra Boulevard,Colma, California, facility copies of the attachednotice marked "Appendix."3Copies of said notice,on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent'srepresentative, shall be posted by Respondent imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National'Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."660 AARON BROTHERS CORPORATIONAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with RetailClerks Union Local 775, affiliated with RetailClerks International Association, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time sellingand non-selling employees employed by theEmployer at its 5045 Junipero Serra Boule-vard, Colma, California, facility; excludingemployees covered by collective bargainingagreements with other labor organizations,guards and supervisors as defined in the Act.AARON BROTHERSCORPORATION661